DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 8/10/2022 is acknowledged.
Applicant canceled non-elected claims 1-27 and added claims 31-47 in the claims filed on 8/10/2022.
Accordingly, claims 28-47 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the recitation of “mammary-like cell derived from a non-mammary adult stem cell” renders the claim indefinite because it is unclear what characteristic/structure and/or function of a cell must possess to meet this limitation. Paragraph [0107] defines the term “mammary-like cells” generally refers to cells having a phenotype/genotype similar or substantially similar to natural mammary cells but is derived from non-mammary source.  Since the nature and number of the derivative process is unknown, it is unclear what the resultant cell type from which the non-mammary adult stem cell is considered to meet this limitation. In other words, it is unclear what genotype/phenotype the cell must possess to meet the limitation of “similar” or “substantially similar.” As such, the metes and bounds of the claim cannot be established.  
Claims 29-47 are rejected for same reason because they depend on claim 28.  
Regarding claims 32, 33 and 35, the word “derived” and “derivative” renders the claim indefinite because it is unclear what will meet the limitation of a derivative from mammary adult stem cell, and the nature and the number of derivative process.
Claims 34, 40 and 41 are rejected for same reason because they depend on claim 32.
Regarding claim 35, the recitation of “expression profile of said target gene, target transcript, target protein” renders the claim indefinite because it is unclear what “prolife” refers to. Does it mean expression level, response to certain signaling, or other outline of the target gene, transcript or protein?
Claims 36, 38 and 39 are rejected for same reason because they depend on claim 35.  
Regarding claim 38, the recitation of “said modified expression profile is characteristic of a mammary cell lineage” renders the claim indefinite because it is unclear what characteristic of the expression profile must have to be considered to meet the limitation of a mammary cell lineage. A mammary cell lineage is the developmental history of a differentiated mammary cell as traced back to the cell from which it arises.  As such, it is unclear what is considered to be the expression profile that is characteristic of mammary cells of all developmental stages. 
The term “high-density” in claim 44 is a relative term which renders the claim indefinite. The term “high density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-30, 32, 33, 35, 38, 39, 43-47 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Qu (US 2020/0002671).
Qu discloses method of generating mammary cells including culturing induced pluripotent stem cell in culturing media and differentiation medium for a period of time to generate mammary cells (paragraph [0006], lines 1-6, which meets the limitation of a cell culture comprises an engineered mammary like cells from a non-mammary adult stem cell.  Qu discloses the mammary cells are cultured in condition so that the cells expresses lactalbumin/LALBA, milk protein, and acetyl-CoA, EpCAM, CD14, CD18 and are lactogenic cells (paragraph [0006], lines 24-33), which meets the limitation of milk components.  Therefore, the disclosure from Qu anticipates the invention of claim 28.
Regarding claim 29, Qu discloses the cell produces milk protein (paragraph [0006], line 25).
Regarding claim 30, Qu discloses the mammary cell is lactogenic (paragraph [0006], line 33), which meets the limitation of milk producing cell.
Regarding claim 32, Qu discloses that the inducing formation of lactogenic mammary cells includes culturing in the presence of insulin, prolactin and/or hydrocortisone (paragraph [0006], line 33-34).  Insulin, prolactin and hydrocortisone all include moiety that regulates gene expression through their corresponding receptor.  
Regarding claim 33, Qu discloses that the iPSC is induced to differentiate into mammary cells in vitro (paragraph [0008], lines 1-3).
Regarding claim 35, it is inherent that the target gene of insulin, prolactin or hydrocortisone changes expression level in mammary cells contacted with said hormone, compared to cells not cultured in the presence of said hormones.
Regarding claims 38 and 39, the expression profile of the cells after being cultured with insulin, prolactin and/or hydrocortisone would be characteristic of a mammary cell because they express mammary cell markers including LALBA, milk protein, EpCAM, CK18, CK14 and p63 (paragraph [0041], lines 1-7).
Regarding claim 43, Qu discloses the engineered mammary cell produces milk component including milk protein, LALBA in response to insulin prolactin and/or hydrocortisone (paragraph [0041], lines 1-7).
Regarding claim 44, Qu discloses 3 dimensional culture (paragraph [0033]).
Regarding claims 45-47, Qu discloses using lactogenic medium containing insulin, prolactin, and hydrocortisone to induce milk protein expression (paragraph [0040], lines 20-22).  Insulin, prolactin and hydrocortisone activates signaling factor in said cells, and regulates milk component production.
Claim(s) 28-33, 35, 38 and 43-47 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Zhu (Zhongguo Xumu Shouyi, Vol.39, No.1, 2012, 92-97, English abstract on page 97).
Zhu discloses a method of differentiating bovine bone marrow mesenchymal stem cells (BMSC) in culture medium comprising insulin, epidermal growth factor (EGF), prolactin and progesterone. Zhu discloses that BMSC changed morphologically and expresses CK18, CK19, βcasein and αs1-casein gene after differentiation induction (abstract on page 97). Zhu discloses BMSC can differentiate into mammary gland-like epithelial cells by using multi-factor induction medium in vitro (abstract on page 97). Since casein is the major protein in milk, it meets the limitation of a milk component that is produced by engineered mammary gland like cell.  Therefore, the disclosure from Zhu meets all limitation of claims 28 and 29.
Regarding claim 30, the mammary gland like cell is a engineered milk producing cell.
Regarding claim 31, the mammary gland like cell is differentiated from mesenchymal stem cell.
Regarding claim 32, Zhu discloses that the inducing formation of lactogenic mammary cells includes culturing in the presence of EGF, insulin, prolactin and progesterone. Insulin, prolactin and progesterone all include moiety that regulates gene expression through their corresponding receptor.  
Regarding claim 33, Zhu discloses that the BMSC is induced to differentiate into mammary cells in vitro.
Regarding claim 35, it is inherent that the target gene of insulin, prolactin or hydrocortisone changes expression level in mammary cells contacted with said hormone, compared to cells not cultured in the presence of said hormones.
Regarding claims 38 and 39, the expression profile of the cells after being cultured with insulin, prolactin and progesterone and EGF would be characteristic of a mammary cell because they express mammary cell markers including CK18, CK19 and casein.  
Regarding claim 43, Zhu discloses the engineered mammary cell produces milk component including milk protein casein in response to insulin prolactin and progesterone and EGF.
Regarding claim 44, Zhu discloses 2 dimensional culture (Figure 1 on page 94).
Regarding claims 45-47, Zhu discloses using lactogenic medium containing EGF, insulin, prolactin, and progesterone to induce milk protein expression. EGF, insulin, prolactin and progesterone activates signaling factor in said cells, and regulates milk component production.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32-36, 38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, in view of Jiang (CN 109735541, translation).
The teaching from Qu has been discussed above. However, Qu does not teach contacting the non-mammary adult stem cell or derivative with a heterologous polypeptide that comprises a regulatory moiety, wherein the regulatory moiety is a polynucleotide guided gene regulating moiety (34), the gene regulating moiety being endonuclease (40), CRISPR cas endonuclease (41). Qu does not specifically mention that the iPSC are immortalized cells.
Jiang teaches a method of knocking out the expression of ACADSB gene in cow mammary epithelial cell line by using CRISPR (page 3, paragraph [0014]). Jiang teaches ACADSB gene is a member of the mitochondrial enzyme short chain branded chain acyl-CoA family, which promotes the dehydrogenation of acyl-CoA derivatives in fatty acid metabolism and branched chain amino acid metabolism (lines 47-52). 
It would have been obvious to an ordinary skilled in the art when differentiating mammary cell from iPSC as taught by Qu to study milk component production by altering gene expression in engineered mammary cell that is responsible for milk component production. The ordinary skilled in the art would be motivated to make such modification to the mammary cell to study the effect of gene regulation that may affect milk component production.  Jiang demonstrated knockout ACADSB gene affects fat metabolism, which is a major milk component. The ordinary skilled in the art would thus have reasonable expectation of success to use gene regulatory moiety such as CRISPR Cas endonuclease to make such modification to engineered mammary cells. Therefore, the claimed invention of claims 32, 34, 40 and 41 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 33, Qu discloses that the iPSC is induced to differentiate into mammary cells in vitro (paragraph [0008], lines 1-3).
Regarding claim 35, it is inherent that the target gene of insulin, prolactin or hydrocortisone changes expression level in mammary cells contacted with said hormone, compared to cells not cultured in the presence of said hormones.
Regarding claim 36, the ACADSB is associated with the production of milk fat.  
Regarding claim 38, the expression profile of the cells after being cultured with insulin, prolactin and/or hydrocortisone would be characteristic of a mammary cell because they express mammary cell markers including LALBA, milk protein, EpCAM, CK18, CK14 and p63 (paragraph [0041], lines 1-7).
Regarding claim 42, the bovine mammary epithelial cell line used to knockout ACADSB gene is a immortalized cell line (page 10, paragraph [0075]). It would have been obvious to an ordinary skilled in the art that immortalized cells are more stable for genetic study because the modification may persistent following each passage. The ordinary skilled in the art may immortalize the engineered mammary cell using method of immortalizing mammary epithelial cell line as taught by Jiang. Alternatively, the ordinary skilled in the art may use immortalized stem cell for differentiation into mammary cell because iPSC cell lines are commercially available at the time of filing as evidenced by the product sheet from Allele Biotechnology.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success of using an immortalized commercially available iPSC to induce differentiation following teaching from Qu, or immortalize already differentiated mammary cells following teaching from Jiang. Therefore, the claimed invention of claim 42 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Claim(s) 32, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu, in view of Vilotte (Reprod. Nutr. Dev. 2002, Vol.42, pages 127-132) and Konermann (Nature, 2015, Vol. 517, pages 583-588).
The teaching from Qu has been discussed above. However, Qu does not teach using a gene regulatory moiety to up-regulating expression of a gene that degrades lactose.
Vilotte teaches Lactose is the major sugar present in milk and adult mammals are normally lactose-intolerant, and more than 75% human adult population suffer from lactase deficiency. Vilotte teaches a reduction in milk lactose content could be beneficial for nutritional and agricultural purposes (page 128, 1st col., 2nd paragraph). Vilotte teaches attempts has been made to either altering lactose synthesis or lactose hydrolysis to alter milk carbohydrate composition (section 2.1 and 2.2).  Vilotte teaches targeting expression of lactase in the mammary gland result in hydrolysis lactose in vivo and having reduced milk content, which is suitable for people suffering from hypolactasia (page 130, bridging paragraph). 
Konermann teaches genome scale transcriptional activation by engineered CRISPR-Cas9 complex (abstract). Konnermann teaches a dCas9-VP64 fusion is capable of activating a number of genes and RNAs (abstract). Konnermann teaches this system can achieve robust single sgRNA mediated gene upregulation (page 587, 2nd col., lines 1-3).
It would have been obvious to an ordinary skilled in the art who intend to producing milk components in vitro as taught by Qu to produce milk with reduced lactose content because many people are lactose intolerant according to the teaching from Vilotte. The ordinary skilled in the art would be motivated to upregulate lactase expression, which has been proven to hydrolyzing lactose in vivo to decrease lactose content in milk.  The ordinary skilled in the art reading Konermann would recognize that CRISPR complex is a powerful tool to activate genomic transcription. The ordinary skilled in the art would be motivated to use the dCas fusion complex taught by Konermann to activate the lactase because it has been proven to work in many different types of gene or non-coding lincRNA. The ordinary skilled in the art would have reasonable expectation of success to follow design rules for efficient guide sgRNAs for gene targeting (page 584, 2nd col., 4th paragraph-page 585, 1st col., 3rd paragraph).  Therefore, the claimed invention of claims 32, 35 and 37 would have been prima facie obvious to an ordinary skilled in the art at the time the application was made.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636